UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6822



MAURICE EDGAR MCKENZIE,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CA-01-4700-9)


Submitted:   November 18, 2004            Decided:   November 24, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Maurice Edgar McKenzie, Appellant Pro Se. Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Maurice Edgar McKenzie, a federal prisoner, seeks to

appeal the district court’s order denying relief on his Fed. R.

Civ. P. 60(b) motion for reconsideration of the denial of his 28

U.S.C. § 2255 (2000) motion.    The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363,

368-69, 374 n.7 (4th Cir. 2004).     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”    28 U.S.C. § 2253(c)(2) (2000).     A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).        We have independently

reviewed the record and conclude that McKenzie has not made the

requisite    showing.    Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.

            Additionally, we construe McKenzie’s notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d

200, 208 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003).      In order

to obtain authorization to file a successive § 2255 motion, a

prisoner must assert claims based on either: (1) a new rule of
constitutional law, previously unavailable, made retroactive by the

Supreme   Court    to   cases   on    collateral    review;      or   (2)   newly

discovered evidence that would be sufficient to establish by clear

and convincing evidence that no reasonable factfinder would have

found the movant guilty of the offense.            28 U.S.C. §§ 2244(b)(2),

2255 (2000).      McKenzie’s claim does not satisfy either of these

conditions.    Therefore, we decline to authorize McKenzie to file a

successive § 2255 motion.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 3 -